United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1682
                                    ___________

Alfred Brown,                        *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the Western
     v.                              * District of Arkansas.
                                     *
Union Pacific Railroad Company,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: December 17, 1999

                                   Filed: December 23, 1999
                                    ___________

Before BEAM, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIUM.

      Alfred Brown brought suit under the Federal Employers' Liability Act (FELA),
45 U.S.C. §§ 51-60, for an injury that occurred while he was working for Union Pacific
Railroad Company. After a three-day trial, a jury found for Union Pacific. Brown
appeals arguing that (1) jury instruction number 10 was not supported by the evidence
and contains incorrect language, (2) jury instruction number 12 was inappropriate under
FELA, and (3) the district court erred in allowing the testimony of the defendant's
independent medical examiner.
       We review the district court's1 jury instructions and evidentiary rulings for an
abuse of discretion. See Dominium Management Servs., Inc. v. Nationwide Housing
Group, 195 F.3d 358, 365 (8th Cir. 1999). Having carefully reviewed the record, we
find no abuse of discretion by the district court. Therefore, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-